DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 08/09/2021.
Claims 1-20 remain pending in the application with claims 18-20 are withdrawn from consideration in light of the Applicants’ election of claims 1-17 for examination.

Election/Restrictions
Applicant’s election of Group I, claims 1-17, in the reply filed on 08/09/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Webster et al. (US 2011/0079522).
Addressing claim 1, Webster discloses a method for manufacturing a sensor, the method comprising:
	forming an electrode lead pattern (120 and 124 in fig. 1) over an insulator base substrate 102;
	forming a structural backing layer 108 over the electrode lead pattern and insulator base substrate (fig. 1); and
	performing a cutting process (punch processing in paragraph [0025], which is the equivalence to the claimed cutting process) to cut through the structural backing layer (paragraph [0025] discloses the punch process if performed through the layer 104 to form the vent opening 130) to form a structural backing 108 over the electrode lead pattern (fig. 1).

Addressing claim 6, paragraph [0025] discloses the punch process is performed simultaneously through the structural backing layer and the insulator base substrate 102 to form the vent opening 130 in all of the layers.

Claim(s) 1, 4 and 8 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hoss et al. (US 2010/0230285).
Addressing claim 1, Hoss discloses a method for manufacturing a sensor, the method comprising:
	forming an electrode lead pattern (the lead pattern includes electrodes 122a-122c in fig. 1) over an insulator base substrate 102;

	performing a cutting process (paragraph [0077] discloses laser ablation that is the equivalence to the claimed cutting process because the removal of the material of the backing layer 118 to form the openings over the electrodes is the same as the cutting process for removing material of the backing layer over the electrodes) to cut through the structural backing layer 118 to form a structural backing over the electrode lead pattern (paragraph [0077] discloses the backing layer 118 is formed over all of the electrodes).

Addressing claim 4, in fig. 3B and paragraph [0075], Hoss discloses the layer 121a made of titanium as the claimed underlying layer of titanium over the electrode lead pattern 116 and the insulator base substrate 102, wherein forming the structural backing layer 118 over the electrode lead pattern 116 and the insulator base substrate 102 comprises forming the structural backing layer 118 over the underlying layer 121a of titanium.

Addressing claim 8, Hoss further discloses forming the electrode lead pattern over the insulator base substrate comprises forming the electrode lead pattern with a first terminal lead 121a, a second terminal lead 121c, and an intermediate leads 121b located between the first terminal lead and the second terminal lead (fig. 1);
	the electrode lead pattern has a width extending from the first terminal lead to the second terminal lead (fig. 1); and
	performing the cutting process to cut through the structural backing layer 118 to form the structural backing over the electrode lead pattern comprises cutting the structural backing layer 118 into distinct segments, wherein the structural backing layer does not cover the electrode lead pattern over the width continuously from the first terminal lead to the second terminal lead (fig. 3A shows the structural backing layer 118 does not cover the electrode lead pattern 121a over the width continuously from the first terminal lead to the second terminal lead; paragraph [0077] further discloses that portions of the structural backing layer 118 are removed in the area of the electrode 121a corresponds to the sensing layer 112; paragraph [0074] discloses sensing materials are also formed on the electrodes 121b and 121c, which implicitly means that the openings are also formed in the structural backing layer 118 that correspond to the sensing layers of the electrodes 121b and 121c; therefore, Hoss implicitly discloses that the segments of the structural backing layer 118, which are separated by the openings that correspond to the sensing layers of the electrodes, correspond to the claimed distinct segments and the structural backing layer does not cover the electrode lead pattern over the width continuously from the first terminal lead to the second terminal lead because of the openings for the sensing layers and openings for exposure of contacts as disclosed in paragraph [0077]).

Claim(s) 1-2 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yamaoka (US 2003/0111344).
Addressing claim 1, Yamaoka discloses a method for manufacturing a sensor (figs. 4-9), the method comprising:
forming an electrode lead pattern (the pattern comprising 40A, 41A and 42A conductive lines shown in fig. 4) over an insulator base substrate 2 [0039],
forming a structural backing layer (the layer 45A constitutes the claimed backing layer) over the electrode lead pattern and insulator base substrate (fig. 6); and
performing cutting process (fig. 9 and paragraph [0067]) to cut through the structural backing layer (45A) to form a structural backing over the electrode lead pattern (figs. 1-3, 9 and paragraph [0067]).

Addressing claim 2, Yamaoka discloses forming an upper insulator 43A over the insulator base substrate and adjacent the electrode lead pattern before forming the structural backing layer 45A over the electrode lead pattern and insulator base substrate (figs. 5-6).

Addressing claim 6, fig. 9 and paragraph [0067] disclose the claimed limitation.

Addressing claim 7, annotated fig. 9 below shows the electrode lead pattern over the insulator base substrate comprises first terminal lead, second terminal lead, and intermediate leads located between the first terminal lead and the second thermal lead; the electrode lead pattern has a width extending from the first terminal lead to the second terminal lead and the structural backing 45 covers electrode lead pattern continuously over the width from the first terminal lead to the second terminal lead.

    PNG
    media_image1.png
    490
    701
    media_image1.png
    Greyscale

Addressing claim 8, annotated fig. 9 below shows the claimed limitation because the structural backing layer 45 is cut along the line C, which effectively forms two distinct segments of the structural backing layer that does not cover the electrode lead pattern over the width continuously from the first terminal lead to the second terminal lead.

    PNG
    media_image2.png
    490
    701
    media_image2.png
    Greyscale


Claim(s) 1, 4, 6, 9-10, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Cheney, II et al. (US 5,391,250).
Addressing claims 1, 6, 10 and 15, Cheney discloses a method for manufacturing sensors, the method comprising:
	forming an insulator base substrate 16 (polyimide) over a wafer 12;
	forming a plurality of electrode lead patterns 44 over the insulator base substrate;
	forming a structural backing layer 18 (polyimide) over the plurality of electrode lead patterns and insulator base substrate; and
	performing a cutting process to cut through the structural backing layer and the insulator base substrate to form a structural backing 18 over each respective electrode lead pattern (Cheney discloses two cutting processes that are the equivalence to the claimed performing cutting process step; one is described figs. 1-2, 11 and col. 5 ln 18-34 where the structural backing layer and the insulator base substrate are cut to from the finished biosensor; the second is the removal of the structural backing layer 18 to form the windows 22 and 20, as described in col. 4 ln 65 to col. 5 ln 5, that is the equivalence to cutting the structural backing layer 18).

Addressing claims 4 and 13, in col. 4 ln 25-35, Cheney discloses the conductive traces are made of two layers, an initial chrome-based layer followed by a gold-based layer and chrome-based layer in sequence; therefore, the chrome-based layer formed after the initial chrome-based layer is the structural equivalence to the claimed underlying layer of chromium over the electrode lead pattern.

Addressing claim 9, Cheney discloses in figs. 3-5 the step of forming the insulator base substrate over a wafer 12 before forming the electrode lead pattern over the insulator base substrate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka (US 2003/0111344) in view of Hoss et al. (US 2010/0230285).
Addressing claim 4, Yamaoka is silent regarding an underlying layer of titanium or chromium over the electrode lead pattern and insulator base substrate in the claimed manner.

Hoss discloses a manufacturing process of biosensor similarly to that of Yamaoka; wherein, the process comprising the step of forming an underlying layer 121a of titanium over the electrode lead pattern 116 and the insulator base substrate (fig. 3B), wherein forming the structural backing layer 118 over the electrode lead pattern and insulator base substrate 102 comprises forming the structural backing layer over the underlying layer 121a of titanium (fig. 3B and paragraph [0075].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the process of Yamaoka by forming the electrode having two layers comprises the electrode lead pattern 116 and the underlying layer 121a of titanium and the accompanying formation steps disclosed by Hoss in order to improve the adhesion of the electrode to the insulator base layer because the layer 116 acts as an adhesion layer (Hoss, [0075]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka (US 2003/0111344) in view of Hoss et al. (US 2010/0230285) and Cho et al. (KR20140140502).
Addressing claim 5, Yamaoka discloses the base 2 is insulating [0039] and an upper insulator 6 made of transparent PET material [0045] and the electrode pattern is formed of gold [0057].

Yamaoka is silent regarding the structural backing layer is polyimide and the upper insulator is polyimide.

Hoss discloses the structural backing layer 118 covering the electrode is made of polyimide [0077].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the method of Yamaoka by forming the structural backing layer using the known polyimide material disclosed by Hoss in order to obtain the predictable result of forming an insulating covering layer for exposing selective portion of the electrodes (Rationale B, KSR decision, MPEP 2143).

Cho discloses a sensor comprising a transparent insulating material made of PET, like that of Yamaoka, or polyimide [0046].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the method of Yamaoka by substituting the known PET transparent material with the known polyimide transparent material disclosed by Cho in order to obtain the predictable result of forming an insulating layer having transparent property for observing analyzing process (Cho, [0046]; rationale B, KSR decision, MPEP 2143).
	
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka (US 2003/0111344) in view of Petisce et al. (US 2010/0200538).
Addressing claim 9, Yamaoka is silent regarding the step of forming the insulator base substrate over a wafer before forming the electrode lead pattern over the insulator base substrate.

Petisce discloses a method of forming biosensor comprising the step of forming the insulator base substrate 52a over a wafer 50 (fig. 5) before forming the electrode lead pattern 46 over the insulator base substrate (fig. 8).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the method of Yamaoka with the step of forming the insulator base substrate over a wafer before forming the electrode lead pattern 46 over the insulator base substrate as disclosed by Petisce in order to improve the reliability, accuracy and repeatability of the sensors manufacturing process (Petisce, [0006-0008]). 

Claims 10-11 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka (US 2003/0111344) in view of Petisce et al. (US 2010/0200538).
Addressing claim 10, Yamaoka discloses a method for manufacturing sensors, the method comprising:
forming an insulator base substrate 2 [0039];
forming a plurality of electrode lead patterns (in fig. 9, the electrode lead patterns are defined by the cut lines C, which shows four electrode lead patterns; alternatively, there are two electrode lead patterns as shown in the annotated fig. 9 of Yamaoka below) over the insulator base substrate;
forming a structural backing layer 45A over the plurality of electrode lead patterns and insulator base substrate (fig. 6); and
performing cutting process to cut through the structural backing layer to form a structural backing over each respective electrode lead pattern (fig. 9 and [0067]).

    PNG
    media_image3.png
    485
    836
    media_image3.png
    Greyscale

Yamaoka is silent regarding the step of forming an insulator base substrate over a wafer.

Petisce discloses a method of forming biosensor comprising the step of forming the insulator base substrate 52a over a wafer 50 (fig. 5) before forming the electrode lead pattern 46 over the insulator base substrate (fig. 8).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the method of Yamaoka with the step of forming the insulator base substrate over a wafer before forming the electrode lead pattern 46 over the insulator base substrate as disclosed by Petisce in order to improve the reliability, accuracy and repeatability of the sensors manufacturing process (Petisce, [0006-0008]).

Addressing claim 11, Yamaoka discloses an upper insulator 43A over the insulator base substrate and adjacent each respective electrode lead pattern before forming the structural backing layer over the plurality of electrode lead patterns and insulator base substrate.

Addressing claim 15, fig. 9 and paragraph [0067] of Yamaoka disclose the claimed limitation.

Addressing claim 16, under the first interpretation that Yamaoka discloses four electrode lead patterns as discussed in the rejection of claim 10 above, annotated fig. 9 of Yamaoka above shows the electrode lead pattern over the insulator base substrate comprises first terminal lead, second terminal lead, and intermediate leads located between the first terminal lead and the second thermal lead; the electrode lead pattern has a width extending from the first terminal lead to the second terminal lead and the structural backing 45 covers electrode lead pattern continuously over the width from the first terminal lead to the second terminal lead.

Addressing claim 17, under the alternative interpretation that Yamaoka discloses two electrode lead patterns as discussed above in the rejection of claim 10 and supported by the annotated fig. 9 below, Yamaoka two electrode lead patterns with the claimed first and second lead terminals between which are situated by the intermediate leads, each electrode lead pattern has a width extending from the first terminal lead to the second terminal lead and performing the cutting process along the lines C through the structural backing layer effectively forms two distinct segments of the structural backing layer that do not cover the respective electrode lead pattern over the respective width continuously from the first terminal lead to the second terminal lead.

    PNG
    media_image3.png
    485
    836
    media_image3.png
    Greyscale



Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka (US 2003/0111344) in view of Petisce et al. (US 2010/0200538) as applied to claims 10-11 and 15-17 above, and further in view of Hoss et al. (US 2010/0230285).
Addressing claim 13, Yamaoka is silent regarding an underlying layer of titanium or chromium over the electrode lead pattern and insulator base substrate in the claimed manner.

Hoss discloses a manufacturing process of biosensor similarly to that of Yamaoka; wherein, the process comprising the step of forming an underlying layer 121a of titanium over the electrode lead pattern 116 and the insulator base substrate (fig. 3B), wherein forming the structural backing layer 118 over the electrode lead pattern and insulator base substrate 102 comprises forming the structural backing layer over the underlying layer 121a of titanium (fig. 3B and paragraph [0075].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the process of Yamaoka by forming the electrode having two layers comprises the electrode lead pattern 116 and the underlying layer 121a of titanium and the accompanying formation steps disclosed by Hoss in order to improve the adhesion of the electrode to the insulator base layer because the layer 116 acts as an adhesion layer (Hoss, [0075]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka (US 2003/0111344) in view of Petisce et al. (US 2010/0200538) as applied to claims 10-11 and 15-17 above, and further in view of Hoss et al. (US 2010/0230285) and Cho et al. (KR20140140502).
Addressing claim 14, Yamaoka discloses the base 2 is insulating [0039] and an upper insulator 6 made of transparent PET material [0045] and the electrode pattern is formed of gold [0057].

Yamaoka is silent regarding insulator base layer is polyimide, the structural backing layer is polyimide and the upper insulator is polyimide.

Hoss discloses the structural backing layer 118 covering the electrode is made of polyimide [0077] and the base insulator layer 102 is also polyimide [0073].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the method of Yamaoka by forming the structural backing layer and the insulating base layer using the known polyimide material disclosed by Hoss in order to obtain the predictable result of forming an insulating covering layer for exposing selective portion of the electrodes and supporting the electrode lead pattern (Rationale B, KSR decision, MPEP 2143).

Cho discloses a sensor comprising a transparent insulating material made of PET, like that of Yamaoka, or polyimide [0046].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the method of Yamaoka by substituting the known PET transparent material with the known polyimide transparent material disclosed by Cho in order to obtain the predictable result of forming an insulating layer having transparent property for observing analyzing process (Cho, [0046]; rationale B, KSR decision, MPEP 2143).

Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheney, II et al. (US 5,391,250) in view of Yamaoka (US 2003/0111344).
Addressing claims 2 and 11, Cheney is silent regarding forming an upper insulator over the insulator base substrate and adjacent the electrode lead pattern before forming the structural backing layer over the electrode lead pattern and insulator base substrate.

Yamaoka discloses a process for manufacturing biosensors, the method comprising the step of forming an upper insulator 43 over the insulator base substrate 2 and adjacent the electrode lead pattern 4 (fig. 3) before forming the structural backing layer 45 over the electrode lead pattern and insulator base substrate (figs. 3, 5 and 6).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the method of Cheney with the step of forming an upper insulator over the insulator base substrate and adjacent the electrode lead pattern before forming the structural backing layer over the electrode lead pattern and insulator base substrate as disclosed by Yamaoka in order to provide inter electrode insulation with the insulator 43 (Yamaoka, [0041]).

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheney, II et al. (US 5,391,250) in view of Curry et al. (US 2010/0108509).
Addressing claims 3 and 12, Cheney is silent regarding the step of forming an upper insulator over the structural backing and the insulator base substrate after performing the cutting process to cut through the structural backing layer to form the structural backing over the electrode lead pattern.  Cheney discloses the biosensor is subcutaneously or transcutaneously administered (col. 1 ln 7-14)>

Curry discloses a method for forming intravenously administered biosensor.  The method comprises the step of forming an insulating membrane 25 (paragraph [0092] discloses the material of the membrane 25 that is electrically insulative) over the electrode pattern and the insulating base substrate for controlling the flux of oxygen and glucose to prevent fouling of non-working electrode while providing an accurately constant comparative potential [0006].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the method of Cheney by forming the flux limiting membrane 25 disclosed by Curry after performing the cutting process to cut through the backing layer to form the structural backing over the electrode lead pattern in order to control the flux of oxygen and glucose to prevent fouling of non-working electrode while providing an accurately constant comparative potential (Curry, [0006]).

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheney, II et al. (US 5,391,250) in view of Yamaoka (US 2003/0111344) and Heller et al. (US 2015/0094554).
Addressing claims 5 and 14, Cheney discloses the insulator base substrate 16 (col. 3 ln 65-67) and structural backing layer 18 (col. 4 ln 60-64) are polyimide and the electrode lead pattern is formed from gold (col. 4 ln 30-35).

Cheney is silent regarding an upper insulator over the insulator base substrate that is made of polyimide.

Yamaoka discloses an upper insulator 43 over the insulator base substrate for providing inter electrode electrical insulation [0041].  A structural backing layer 45 is subsequently formed over the upper insulator 43.

Heller discloses polyimide material for preventing conduction and shorting between conductive leads [0171].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the method of Cheney with the upper insulator between the leads of the electrode pattern as disclosed by Yamaoka and the upper insulator is made from polyimide as disclosed by Heller in order to provide electrical insulation to prevent conduction and shorting of the leads in the electrode lead pattern.

Claims 7-8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheney, II et al. (US 5,391,250) in view of Bhullar et al. (US 2007/0278097).
Addressing claims 7-8 and 16-17, in figs. 10-11, Cheney disclose three electrodes with the two electrodes at the far ends in the width direction as the claimed first and second terminal lead and the electrode in between as the claimed intermediate lead.  Cheney further discloses a portion of the structural backing layer, which is located in the area that does not have the openings 20 or 22, that covers continuously in the width direction from the first terminal lead to the second terminal lead as required by claims 7-8.  Also, Cheney discloses in the portion of the structural backing layer that has the openings 22, the segments in between the openings 22 (shown in fig. 10) are the structural equivalence to the claimed distinct segments, which renders the structural backing layer does not cover the electrode lead pattern over the width continuously from the first terminal lead to the second terminal lead as required by claims 16-17.  However, Cheney is silent regarding more than one intermediate leads.

Bhullar discloses a biosensor for measuring glucose similarly to that of Cheney wherein the electrode lead pattern includes first and second terminal leads at the far ends in the width direction and between which are situated a plurality of intermediate leads (fig. 2).  The leads are for the working, counter, reference and dose sufficiency electrodes [0140].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the method of Cheney to have an electrode lead pattern with a plurality of electrodes disclosed by Bhullar in order to not only detect the concentration of glucose using the working electrode, counter electrode and reference electrode but also allowing the sensor to monitor sufficient dosage of the sample for accurate measurement (Cheney, [0140]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        08/24/2021